                                           Case 4:21-cv-01165-PJH Document 4 Filed 03/22/21 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     RAYMOND ALFORD BRADFORD,                        Case No. 21-cv-01165-PJH
                                                        Plaintiff,
                                   6
                                                                                         ORDER FOR PLAINTIFF TO SHOW
                                                 v.                                      CAUSE
                                   7

                                   8     T. LEMON, et al.,
                                                        Defendants.
                                   9

                                  10

                                  11          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  12   1983. Plaintiff has also filed an application to proceed in forma pauperis pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 1915.

                                  14          The Prison Litigation Reform Act of 1995 (“PLRA”), provides that a prisoner may

                                  15   not bring a civil action or appeal a civil judgment under 28 U.S.C. § 1915 “if the prisoner

                                  16   has, on three or more prior occasions, while incarcerated or detained in any facility,

                                  17   brought an action or appeal in a court of the United States that was dismissed on the

                                  18   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be

                                  19   granted, unless the prisoner is under imminent danger of serious physical injury.” 28

                                  20   U.S.C. § 1915(g). The phrase “fails to state a claim on which relief may be granted,” as

                                  21   used in § 1915(g), “parallels the language of Federal Rule of Civil Procedure 12(b)(6).”

                                  22   Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (internal quotation marks omitted).

                                  23   A case is “frivolous” within the meaning of § 1915(g) if “it is of little weight or importance:

                                  24   having no basis in law or fact.” Id. (internal quotation marks omitted).

                                  25          Andrews requires that a prisoner be given notice of the potential applicability of §

                                  26   1915(g), by either the district court or the defendants, but also requires the prisoner to

                                  27   bear the ultimate burden of persuasion that § 1915(g) does not bar pauper status for him.

                                  28   Andrews, 398 F.3d at 1121. Andrews implicitly allows the court to sua sponte raise the §
                                           Case 4:21-cv-01165-PJH Document 4 Filed 03/22/21 Page 2 of 2




                                   1   1915(g) problem, but requires the court to notify the prisoner of the earlier dismissals it

                                   2   considers to support a § 1915(g) dismissal and allow the prisoner an opportunity to be

                                   3   heard on the matter before dismissing the action. Andrews, 398 F.3d at 1120. A

                                   4   dismissal under § 1915(g) means that a prisoner cannot proceed with his action as a

                                   5   pauper under § 1915, but he still may pursue his claims if he pays the full filing fee at the

                                   6   outset of the action.

                                   7          It appears that plaintiff has at least three strikes pursuant to § 1915(g):

                                   8                 1.        Bradford v. Terhune, No. 04-5496 AWI DLB (E.D. Cal.), dismissed
                                                               for failure to state a claim. Docket Nos. 17, 18.
                                   9
                                                     2.        Bradford v. Terhune, No. 04-5261 LJO SMS (E.D. Cal.), dismissed
                                  10                           for failure to state a claim. Docket Nos. 34, 35.
                                  11                 3.        Bradford v. Grannis, No. 05-0862 FCD DAD SAB (E.D. Cal.),
                                                               dismissed as frivolous and for failure to state a claim. Docket Nos.
                                  12                           12, 14.
Northern District of California
 United States District Court




                                  13                 4.        Bradford v. Attorney General of California, No. 18-3249 JAM EFB
                                                               (E.D. Cal.), dismissed for failure to state a claim. Docket Nos. 22,
                                  14                           24.
                                  15          Plaintiff shall show cause by April 22, 2021, why this case should not be deemed

                                  16   three strikes barred and the application to proceed in forma pauperis denied. While

                                  17   plaintiff appears to concede that he is three strikes barred in his complaint and in forma

                                  18   pauperis application, pursuant to Andrews he will still be provided an additional

                                  19   opportunity to contest the strike cases noted above or present further arguments

                                  20   regarding imminent danger. In the alternative to showing cause why the action should

                                  21   not be dismissed, plaintiff may avoid dismissal by paying the full $402.00 filing fee by the

                                  22   deadline.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 22, 2021

                                  25

                                  26                                                               /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  27                                                              United States District Judge
                                  28
                                                                                       2
